                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Wheeling



WEIRTON MEDICAL CENTER, INC.,

                            Plaintiff,

             v.                              Consolidated at Civil Action No. 5:19-CV-199

R&V ASSOCIATES, LTD,                         Judge Bailey

                            Defendant.


R&V ASSOCIATES, LTD,

                            Plaintiff,

             V.


WEIRTON MEDICAL CENTER, INC.,

                           Defendant.



                    MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
              DEFENDANT R&V ASSOCIATES’ MOTIONS TO DISMISS

      Pending before this Court is Defendant R&V Associates’ Motions to Dismiss

Amended Complaint [Doc. 26]. The motion has been fully briefed and is ripe for decision.

For the reasons hereinafter stated, the motion will be granted in part and denied in part.

                                         Legal Standard

      A motion to dismiss filed under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency

of a complaint or pleading. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).


                                               1
A complaint must be dismissed if it does not allege ‘enough facts to state a claim to relief

that is plausible on its face.” Bell At!. Corp. v. Twombly, 550   u.s.   544, 570 (2007). In

assessing a motion to dismiss, a court may consider public records, “documents

incorporated into the complaint by reference, and matters of which the court may take

judicial notice,” or sources “whose accuracy cannot reasonably be questioned.” Katyle v.

Penn National Gaming, Inc., 637 F.3d 462(4th Cir. 2011). This includes documents filed

in prior court proceedings. See Walker v. Kelly, 589 F.3d127 (4th Cir. 2009).

                                       Background

       The facts of this case, viewed in the light most favorable to Weirton Medical Center

(“WMC”) as the non-moving party, Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,

591 F.3d 250, 255 (4th Cir. 2009), include the following:

       WMC is a nonprofit community hospital in Weirton, West Virginia. Beginning in

2012, WMC’s Board of Trustees engaged R&V to provide management and consulting

services to WMC pursuant to a written contract. WMC had fallen upon difficult financial

times, and R&V billed itself as a sort of “turnaround” specialist for struggling hospitals.

After all, R&V managed an apparent “turnaround” at Wheeling Hospital. WMC hoped that

R&V could similarly provide such a “turnaround” in Weirton and relied on R&V’s purported

skills to achieve that.

       The Contract was to be performed by R&V’s principal, Vincent C. Deluzio

(“Deluzio”). Deluzio is an attorney and further held himself out as an expert for financial,

legal, regulatory, staffing, and other issues that WMC faced. WMC relied on R&V’s and

Deluzio’s representations to that effect. Pursuant to the terms of the Contract, R&V and



                                             2
Deluzio were to provide “coordination of operations, marketing, legal and compliance

matters, with a goal of improving the financial condition and results of the operations” of

WMC.

       Though the Contract itself used the terms “management consulting services,” R&V’s

and Deluzio’s control was all encompassing. Every WMC officerand employee—including

even WMC’s CEO—ultimately answered to R&V and Deluzio. In turn, R&V and Deluzio

reported only to the Board of Trustees, whose oversight and authority they worked to

thwart by, among other things, dramatically reducing the number of Board and finance

committee meetings.      Indeed, WMC’s organizational charts specifically showed every

officer, employee, and department of the hospital answering ultimately to R&V and

Deluzio—only the Board of Trustees stood above it. R&V and Deluzio ran WMC.

       As part of R&V’s and Deluzio’s control over WMC, they were responsible for, among

other things, physician compensation as well as the hiring, recruiting, and acquisition of

physicians and physician practices. Such expansions and acquisitions are not inherently

bad—so long as they comply with the various federal laws and regulations that govern

physician compensation. For example, the Stark Law (42 U.S.C.       § 1 395nn or Stark Law”)
and the Anti-Kickback Statute (42 U.S.C.          § 1320a-7b(b) or “AKS”) constrain the
compensation that hospitals like WMC can pay physicians. The key import of the Stark

Law and AKS is that hospitals cannot pay physicians more based upon the volume of

referrals from the physician to the hospital itself. Violation of the Stark Law or AKS can

subject a hospital to significant liability, including through qui tam actions under the False

Claims Act. WMC relied on R&V and Deluzio to navigate these legal requirements.

Indeed, the Contract itself stated that R&V (and by extension, Deluzio) would “coordinat[eJ

                                              3
•   .   .   legal and compliance matters.” WMC relied upon R&V’s and Deluzio’s supposed

expertise in these matters, until the Wheeling Hospital Litigation.

              In December2018, this Court unsealed a quitam lawsuit against Wheeling Hospital,

styled United States exrel. Longo v. Wheeling Hosp., Inc., 5:19-cv-00192 (hereinafter,

“Wheeling Hospital Litigation”).               Also named as defendants were R&V and its other

principal, Ronald L. Violi (“Violi”). R&V served in a key management role at Wheeling

Hospital, just as it did at WMC.

             WMC became more concerned about the Wheeling Hospital Litigation when the

United States Department of Justice joined in the case and filed its own Complaint in

Intervention on March 25,2019. There, the DOJ described the means by which Wheeling

Hospital, pursuant to R&V’s control, “systematically entered into financial relationships with

referring physicians” that violated the Stark Law and/or AKS, thereby “knowingly

submit[ing]       .   .   .   thousands of false claims” and causing millions of dollars of damages.

More particularly, the DOJ Complaint explains that, priorto R&V’s hiring, Wheeling Hospital

had “experienced financial difficulties.” But under R&V’s management, “Wheeling Hospital

went from losing money from its operations to generating substantial profits.” One of the

‘1pdncipal means” by which “R&V engineered Wheeling Hospital’s financial turnaround was

the hiring of a large number of physicians, primarily as employees” in order to “capture”

those employed “physicians’ referrals and the resulting revenues” in a way that violated the

Stark Law and AKS.

             The apparent parallels between R&V’s conduct at Wheeling Hospital and R&V’s

conduct at WMC were shocking. Just as Wheeling Hospital “experienced financial

difficulties,” WMC was also struggling financially before R&V came in. And just as R&V

                                                        4
“engineered Wheeling Hospital’s financial turnaround’ through physician employment, so

did R&V at WMC. Indeed, WMC’s Contract with R&V provided the latter with control over

“recruitment” and “business combination[s].”        Just as R&V’s aggressive physician

employment, acquisition, and compensation strategies lead to Wheeling Hospital’s

turnaround, WMC began to wonder whether its change in financial prospects was similarly

due to R&V’s potential misconduct. These concerns are further bolstered by the fact that

WMC itself was mentioned in the DOJ Complaint, as was Deluzio’s personal interaction

at Wheeling Hospital.

       Following the DOJ Complaint, WMC alleges that it became aware that R&V and

Deluzio were directing WMC’s “legal and compliance maffers” not for the benefit of

WMC—as required by the Contract—but rather to serve R&V’s and its principals’ own

personal interests in the Wheeling Hospital Litigation. Forexample, at R&V’s and Deluzio’s

direction, they caused WMC to engage Wheeling Hospital’s counsel for the Wheeling

Hospital Litigation, David Paragas, to conduct an “independent” investigation at WMC.

This was billed as “independent”—and indeed needed to be in order to accurately examine

R&V’s own conduct. Despite that, R&V and Deluzio nonetheless directed and controlled

the investigation.   R&V and Deluzio began directing the “independent” audit, not to

discover potential non-compliance issues to correct and self-report as required bylaw, but

rather to protect their own interests, both in the Wheeling Hospital Litigation and any

potential litigation arising from their work at WMC. This strategy inherently conflicted with

the Board’s preference—and WMC’s own best interests—which was to investigate any

potential issues, correct and self-report them, and cooperate fully with any government

investigation. That was, and still remains, WMC’s approach. That was, and still remains,

                                             5
in WMC’s best interests.

        Because of this inherent tension and conflict between WMC’s interests on the one

hand and the interests of R&V, Deluzio, Violi, and Wheeling Hospital on the other hand,

the Board of Trustees terminated the supposedly “independent” investigation by R&V’s

hand-selected counsel and commissioned its own truly independent audit to be conducted

by Bowles Rice LLP. R&V and Deluzio would be witnesses in and subjects of that audit,

but they would no longer control it. Because the Board’s decision went against R&Vs and

Deluzio’s personal interests, they objected to, refused to cooperate with, and attempted

to obstruct that second investigation. Some means by which R&V and Deluzio did this are

spelled out in WMC’s Amended Complaint, but include the following as examples:

        1.     Threatening to sue WMC for commissioning its own audit and defense

strategy (a threat R&V and Deluzio followed through with in this litigation);

        2.     Threatening to quit and nonetheless fully charge WMC for the remaining

balance of payments on the Contract (again, a remedy that R&V and Deluzio seek in this

litigation);

        3.     Attemptg to coerce or intimidate Board members from cooperating or

permitting the new audit; and

        4.     Tampering with witnesses for the new audit, including instructing them how

to answer and questioning them after interviews.

        Most concerning and obvious, though, was R&V’s and Deluzios alteration of WMC

documents in order to falsely lessen liability for R&V and Deluzio. Prior to the Wheeling

Hospital Litigation, WMC’s organizational charts accurately depicted the fact that all WMC

officers, employees, and departments answered ultimately to R&V and Deluzio. But in

                                             6
April 2019—less than one month after the unveiling of the DOJ Complaint—R&V and

Deluzio directed a change in the organizational chart to show themselves on equal footing

as WMC’s CEO. This new representation on the organizational chart is false and was

done to deflect blame and culpability away from R&V and Deluzio and onto WMC. This

change concocts a theory of lessened liability for R&V and conveys the false impression

that Deluzio was a mere consultant, not the de facto CEO.

                                 Amended Complaint

       The Amended Complaint filed by WMC IDoc. 25] contains the following eight causes

of action:

       Count 1 alleges breach of the contract between WMC and R&V;

       Count 2 seeks a declaratory judgment that WMC was within its rights in terminating

             the contract between WMC and R&V and that no further payment is due to

              R&V;

       Count 3 alleges a breach of fiduciary duty by R&V by coordinating WMC’s legal and

             compliance matters for its own benefit;

       Count 4 alleges that R&V tortiously interfered with WMC’s contract with the Bowles

             Rice law firm, under which Bowles Rice was to conduct an independent

             audit;

       Count 5 alleges unjust enrichment on the part of R&V in retaining an advance

             payment of $335,000 which has not been returned;

       Count 6 alleges the malicious use of process in R&V knowingly and intentionally

             including false accusations in its lawsuit against WMC;

       Count 7 seeks contribution and indemnity from R&V in the event that WMC is found

                                           7
               to be in violation of the Stark Law or AKS;

       Count 8 seeks declaratory judgment that WMC does not owe contractual indemnity

               to R&V for this action or for the DOJ investigation.

       R&V has moved to dismiss each one of the above Counts.

                                         Discussion

       With respect to Count 1 of the Amended Complaint alleging breach of contract, the

defendant contends that the action is not ripe and is premature due to the absence of

cognizable damages. As noted by the defendant, in order to sustain a claim for breach of

contract, the plaintiff must plausibly allege “the following elements: the existence of a valid,

enforceable contract, that the plaintiff has performed underthe contract, that the defendant

has breached or violated its duties or obligations under the contract, and that the plaintiff

has been injured as a result.” Wince v. Easterbrooke Cellular Corp, 681 F.Supp.2d 688,

693 (N. D. W.Va. 2010) (Bailey, J.), citing Executive Risk Indem., Inc. v. Charleston Area

Med. Ctr., Inc., 681 F.Supp.2d 694, 730 (S.D. W.Va. 2009) (Goodwin, J.) (emphasis

added).

       In this case, however, the plaintiff has adequately pled damages which have

allegedly been incurred, such as the cost of the “independent” investigation sponsored by

R&V, the cost incurred as a result of R&V’s alleged interference with the Bowles Rice

investigation, and the costs already incurred as a result of the cooperation with federal

investigators. These are present, not speculative, damages.

       While the plaintiff also seeks damages that may be incurred in the future, “[w]hen

an injury occurs, the injured party has the right to to bring suit for all of the damages, past,



                                               8
present and future, caused by the defendant’s acts.” Davis v. Blige, 505 F.3d 90, 103 (2d

Cir. 2007), quoting Leonhard v. United States, 633 F.2d 599, 613(2d Cir. 1980). See

also In re Methyl Tertiary Butyl Ether’MTBE”) Products Liability Litigation, 725 F.3d 65 (2d

Cir. 65).

       This Court finds the allegations of Count 1 sufficient to pass 12(b)(6) muster, The

motion seeking dismissal of Count 1 will be denied.

       With respect to Count 2 of the Amended Complaint, seeking a declaratory judgment

that WMC was within its rights in terminating the contract between WMC and R&V and that

no further payment is due to R&V, the defendant contends that this cause of action is

inappropriate because the rights have fully matured and the alleged wrongs have been

suffered, citing Hanback v. DRHI, Inc., 94 F.Supp.3d 753, 758 (E.D. Va. 2015)(Ellis, J.).

       In Hanback, Judge Ellis writes:

Section 2201 provides that “[i]n a case of actual controversy within its jurisdiction          ...   any

court of the United States     ...   may declare the rights and other legal relations of any

interested party seeking such declaration            28 U.S.C.         § 2201(a). As courts have
uniformly recognized, “[t]his power has consistently been considered discretionary.’

Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 256 (4th Cir. 1996). The Fourth Circuit

has provided guidance on the exercise of this discretionary power, commenting that a

declaratory judgment action is appropriate “when the judgment will serve a useful purpose

in clarifying and settling the legal relations in issue, and   ...   when it will terminate and afford

relief from the uncertainty, insecurity, and controversy giving rise to the proceeding.” Id.

       The plaintiff responds that there is a substantial issue as to whether the contract



                                                9
was properly terminated and whether WMC owes any additional compensation. The

plaintiff also notes that R&V contends that the breach of contract action is premature and

that the declaratory judgment action is moot and that the defendant seeks dismissal with

prejudice. The defendant can’t have it both ways.

       It is also important to note that R&V has included a claim for declaratory judgment

in its Second Amended Complaint in the consolidated case. See R&VAssoc., LTD.             i.’.


Weirton Medical Center, Civil Action No. 5:19-CV-246, Doc. 20.

       This Court will exercise its discretion and will not dismiss this case at this time.

Accordingly, R&V’s motion to dismiss Count 2 will be denied.

       With respect to Count 3 of the Amended Complaint, alleging a breach of fiduciary

duty by R&V by coordinating WMC’s legal and compliance matters for its own benefit, R&V

contends that the action is barred by the “gist of the action” doctrine. This doctrine

essentially prohibits the recasting of a breach of contract claim into a tort action.

       “The ‘gist of the action doctrine’ applies where one of the following four factors is

present:

       (1) where liability arises solely from the contractual relationship between the

       parties; (2) where the alleged duties breached were grounded in the contract

       itself; (3) where any liability stems from the contract; and (4) when the tort

       claim essentially duplicates the breach of contract claim or where the

       success of the tort claim is dependent on the success of the breach of

       contract claim.

Gaddy Eng’g Co. v. Bowles Rice McDavid Graff & Love, 231 W.Va. 577, 586, 746



                                             10
S.E.2d 568, 577 (2013). In short, to determine whether a tort claim can be sustained

separate from the breach of contract claim, the court must examine ‘whether the parties’

obligations are defined by the terms of the contract.’ id.’        Rodgers v. Southwestern

Energy Co., 2016 WL 3248437 at *3 (ND. W.Va. June 13, 2016) (Bailey, J.).

       This Court believes that under the facts of this case, the claim may separately

survive. In Gaddy, the West Virginia Supreme Court stated that “whether a tort claim can

coexist with a contract claim is determined by examining whether the parties’ obligations

are defined by the terms of the contract.” 231 W.Va. at 586; 746 S.E.2d at 577.

       In addition, in Good v. American Water Works, inc., 2016 WL 5441035, *8 (S.D.

W.Va. Sept. 27, 2016), Judge Copenhaver quoted from Bruno v. Erie Ins. Co., 630 Pa.

79, 106 A.3d 48, 63 (2014) stating that “merely because a cause of action between two

parties to a contract is based on the actions of the defendant undertaken while performing

his contractual duties, this fact, alone, does not automatically characterize the action as

one for breach of contract.” 630 Pa. at 103, 106 A.3d at 63. The Bruno court continued:

       If the facts of a particular claim establish that the duty breached is one

      created by the parties by the terms of their contract    —   i.e., a specific promise

      to do something that a party would not ordinarily have been obligated to do

       but for the existence of the contract   —    then the claim is to be viewed as one

      for breach of contract. If, however, the facts establish that the claim involves

      the defendant’s violation of a broader social duty             ...   then it must be

       regarded as a tort.

Id. at 68 (emphasis added) (citations omitted).



                                               11
       Judge Copenhaver summarized “[i]n sum, when duties and standards of care not

ordinarily required by tort law are created by contract, the action must be on contract.

When “a broader social duty” owed to all individuals is involved, however, the highest

courts in Pennsylvania and West Virginia agree that a cause of action in tort may be

preserved.” 2016 WL at *8.

       The terms of the contract in this case do not define or create a fiduciary duty. In

fact, R&V denies that any fiduciary duty is owed. It is the fact that R&V agreed to manage

WMC’s affairs and to serve as an agent and de facto officer of WMC which creates the

fiduciary duty.

       As noted by plaintiff, “[a]ttorneys enter into representation agreements every day,

and yet they owe fiduciary duties to their clients. By R&V’s logic, any attorney with such

an agreement is immune from fiduciary liability. That is plainly not the law. R&V’s and

Deluzio’s positions as de facto officers, actual agents, and indeed, legal representatives

establishes that fiduciary duties did in fact exist. Neitherthe Contract nor the “independent

contractor” label in that Contract detract from this.” [Dcc. 36, p. 15].

       For these reasons, the motion seeking dismissal of Count 3 will be denied.

       With respect to Count 4 of the Amended Complaint, alleging that R&V tortiously

interfered with WMC’s contract with the Bowles Rice law firm, under which Bowles Rice

was to conduct an independent audit; the defendant contends that such a claim cannot be

advanced unless there is a complete failure of the third party to perform the contract. In

West Virginia, a plaintiff must prove:

       (1)    existence of a contractual or business relationship or expectancy [with

              Security National Bank or Half Dollar Bank];

                                              12
       (2)    an intentional act of interference by a party outside that relationship or

              expectancy.

       (3)    proof that the interference caused the harm sustained; and

       (4)    damages.

Torbett v. Wheeling Dollar Say. & Trust Co., 173 W.Va. 210, 217, 314 S.E.2d 166, 173

(1983). Torbell does not indicate that a plaintiff needs to prove a complete failure to

perform.

       In Kessler v. First Community Bank, 2018 WL 3150354 (S.D. W.Va. June 26,

2018), Judge Bergerfound sufficient allegations that the owners of Jarrell’s Exxon suffered

a reduction in expected ongoing business as a result of the rumors that credit and debit

card information was being compromised at Jarrell’s Exxon. They have also presented

evidence that employees at First Community Bank informed customers that cards were

compromised at Jarrell’s, advised them not to use cards at Jarrell’s, cancelled cards that

had been used at Jarrell’s and told customers that cards were cancelled because of use

at Jarrell’s. Judge Berger did not require a total loss of business.

       The defendant relies upon American Select Ins. Co. v. Allegheny Ins. Sen’ices,

Inc., 2012 WL 1109135 (N.D. W.Va. April 2, 2012) (Bailey, Jjto support its claim. In that

case, however, the Court was dealing with a claim of improper solicitation of customers or

clients. In that case, without a loss of customers there can be no damage. Without

damage there can be no claim.

       Under the plain language of Torbeft, however, all that is required is harm and

damages. Both are properly alleged here.



                                             13
       For these reasons, the motion seeking dismissal of Count 4 will be denied.

       With respect to Count 5 of the Amended Complaint, alleging unjust enrichment on

the part of R&V in retaining an advance payment of $335,000 which has not been returned,

the defendant argues that there can be no claim for unjust enrichment when the

relationship between the parties is governed by a contract. This Court agrees. See Eg.

Rosenbaum v. Price Const. Co., 117 W.Va. 160, 184 S. E. 261, 263-64(1936); Hanover

Resources, LLC v. LML Properties, LLC, 241 W.Va. 767, 775, 828 S.E.2d 829, 837

(2019); Federal Savings and Loan Ins. Corp. v. Quality Hotels and Resorts, 928 F.2d

399, 1991 WL 30211 at *3..4 (4th Cir. 1991 )(unpublished) (citing Rosenbaum); Ohio Valley

Health Services & Educ. Corp. v. Riley, 149 F.Supp.3d 709, 724 (ND. W.Va. 2015)

(Stamp, J.); Worldwide MachineryLP v. Columbia Gas Transmissions, LLC, 2019 WL

3558174 (N.D. W.Va. 2019).

       The cause of action alleged in Count 5 is subsumed by the breach of contract claim,

and the damages sought in Count S may, upon proper proof, be recovered therein.

       Count 5 will be dismissed.

       With respect to Count 6 of the Amended Complaint, alleging the malicious use of

process in R&V knowingly and intentionally including false accusations in its lawsuit against

WMC, the defendant contends that the Amended Complaint is deficient in that it fails to

allege a definite act or threat not authorized by the process. Generally, abuse of process

consists of the willful or malicious misuse or misapplication of lawfully issued process to

accomplish some purpose not intended or warranted by that process.               Preiser v.

MacQueen, 177 W.Va. 273, 279, 352 S.E.2d 22, 28 (1985); Syl. Pt. 2, Wayne County



                                             14
Bank v. Hodges, 175 W.Va. 723, 338 S.E.2d 202 (1985).

      The Preiser Court went on to cite authority from other jurisdictions:

In Glidewell t’c Murray-Lacy and Company, 124 Va. 563, 98 S.E. 665 (1919), the

Supreme Court of Virginia discussed abuse of process:

      The distinctive nature of an action for abuse of process, as compared with

      the actions for malicious prosecution and false imprisonment, is that it lies

      for the improper use of a regularly issued process, not for maliciously

      causing process to issue, or for an unlawful detention of the person.



      The authorities are practically unanimous in holding that to maintain the

      action [for abuse of process] there must be proof of a willful and intentional

      abuse or misuse of the process for the accomplishment of some wrongful

      object—an intentional and willful perversion of it to the unlawful injury of

      another.



      As to the proof of malice, we have seen that such proof is not necessary as

      to the issuance, but is necessary to the use, of the process, in order to

      sustain an action of this character.

      124 Va. at 569,571,576:98 S.E. at 667, 668, 670.

      Furthermore, as the Supreme Court of Virginia stated in Mullins v. Sanders,

      189 Va. 624, 54 S.E.2d 116 (1949):

             In an action for abuse of process, as distinguished from an



                                             15
              action for malicious prosecution, it is not necessaiyto aver and

              prove the termination of the proceeding in which the process

              was issued. It is sufficient that one party has wilfully abused

              the process after its issuance to the damage of the other

       189 Va. at 633, 54 S.E.2d at 121.

Id., 177 W.Va. at 279-80, 352 S.E.2d at 28-29.

       This Court finds that the allegations of the Amended Complaint are insufficient to

withstand a Rule 12(b)(6) motion. The doctrine of abuse of process appears to require

some improper use of the process after issuance. The Amended Complaint is not clear

on the temporal nature of the allegations. Furthermore, Count 6 fails to make a sufficient

plausible allegation of damages to WMC.

       Accordingly, Count 6 will be dismissed without prejudice. While the cause of action

would appear to be subsumed into the breach of fiduciary duty claim, plaintiff is granted

leave to file a second amended complaint amending Count 6 only. Such an amendment,

if desired, must be filed within 21 days of the date of entry of this Order.

       With respect to Count 7 of the Amended Complaint, seeking contribution and

indemnity from R&V in the event that WMC is found to be in violation of the Stark Law or

AKS, the defendant seeks dismissal on the basis that there can be no implied indemnity

when one is provided by contract and that such a claim is premature.

       “The general principle of implied indemnity arises from equitable considerations.

At the heart of the doctrine is the premise that the person seeking to assert implied

indemnity—the indemnitee—has been required to pay damages caused by a third

party—the indemnitor. In the typical case, the indemnitee is made liable to the injured

                                             16
party because of some positive duty created by statute or common law, but the actual

cause of the injury was the act of the indemnitor.’ Syl. Pt. 2, Hill v. Joseph T. Ryerson

& Son, inc., 165 W.Va. 22, 268 S.E.2d 296 (1980).” Syl. Pt. 2, Harvest Capita’ v. West

Virginia Dept. of Energy, 211 W.Va. 34, 560 S.E.2d 509 (2002).

       “‘Implied indemnity is based upon principles of equity and restitution and one must

be without fault to obtain implied indemnity.’ Syl. Pt. 2, Sydenstricker v. Unipunch

Products, inc., 169 W.Va. 440, 288 S.E.2d 511 (1982).” Syl. Pt. 3, Id.

       “The requisite elements of an implied indemnity claim in West Virginia are a showing

that: (1) an injury was sustained by a third party; (2) for which a putative indemnitee has

become subject to liability because of a positive duty created by statute or common law,

but whose independent actions did not contribute to the injury; and (3) for which a putative

indemnitor should bear fault for causing because of the relationship the indemnitor and

indemnitee share.” Syl. Pt. 4, Id.

       The defendant is correct in arguing that the case law supports its argument that

there can be no implied indemnity where there is an express indemnity clause. That

argument misses the mark in this case, inasmuch as the agreement in question, prepared

by R&V, does not contain an express indemnification provision in favor of WMC.

Accordingly, WMC is left with and entitled to the benefit of implied indemnity.

       With respect to the issue of whetherthe claim is premature, the defendant is correct

that there can be no final determination of the entitlement to indemnity until liability is

established. Nevertheless, it is common to include the claim for indemnification in the

pleadings. In fact, the defendant has included a claim for indemnification in its Second



                                            17
Amended Complaint in this case [5:19-cv-246, Doe. 20].

       The motion to dismiss Count 7 will be denied.

       With respect to Count 8 of the Amended Compliaint, seeking declaratory judgment,

the defendant moved as follows:

       WMC’s Count VIII is a dueling Declaratory Judgment claim to Count Ill of

       R&V Associates’ Second Amended Complaint.            Since the assertions in

       Count VIII can be raised as a defense to R&V’s Count Ill, which was filed

       first, the Court should dismiss Count VIII for purposes of simplicity and

       judicial economy.

[Doc. 26, p. 3].

       Inasmuch as the WMC v. R&V case (5:19-CV-199) is the lead case in this

consolidated action, this Court will decline defendant’s invitation. The motion to dismiss

Count 8 will be denied.

       Finally, the defendant moves to strike the claims for attorneys fees in Counts 1

through 6 and 8 of the Amended Complaint, pursuant to the “American Rule,” citing

Hitachi CreditAm. Corp v. Signet Bank, 166 F.3d 614, 631 (4th Cir. 1994); American

Reliable Ins. v. StilIweli, 212 F.Supp.2d 621, 633-34(N.D. W.Va. 2002).

       This Court finds that the motion is inadequately briefed and premature. The motion

to strike the claims for attorneys fees will be denied without prejudice.

       For the reasons stated above:

       The motion seeking dismissal of Count 1 is DENIED.

       The motion seeking dismissal of Count 2 is DENIED.



                                             18
       The motion seeking dismissal of Count 3 is DENIED.

       The motion seeking dismissal of Count 4 is DENIED.

       The motion seeking dismissal of Count 5 is GRANTED.

       The motion seeking dismissal of Count 6 is GRANTED. Count 6 is DISMISSED

WITHOUT PREJUDICE. While the cause of action would appearto be subsumed into the

breach of fiduciary duty claim, plaintiff is granted leave to file a second amended complaint

amending Count 6 only. Such an amendment, if desired, must be filed within 21 days of

the date of entry of this Order.

       The motion seeking dismissal of Count 7 is DENIED.

       The motion seeking dismissal of Count 8 is DENIED.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to counsel of record.

       DATED: December 23, 2019.




                                                    HN PREST N BAILEY
                                                  U      STATES DISTRICT JUDGE




                                             19
